ORDER
FRANK POMMERSHEIM, Chief Justice.
On April 27, 2001 William Carter on behalf of himself and Appellee Tisa Carter filed an “Emergent Notice of Motion to Intervene for Rehearing and Emergent Stay of Proceedings and Appointment of a Guardian Ad Litem to Determine the Best Interests of the Child.” For practical purposes the Court treats Mr. Carter’s filing as a motion to intervene on behalf of him*19self and a motion for reconsideration on behalf of Ms. Carter. On April 30, 2001, Ms. Raylene Frazier, counsel for Appellant, filed an “Answer and Objection to William Carter’s Filings.”
Based on a review of the motion and answer, Appellee’s motion(s) is denied. As noted in the Court’s original order on April 25, 2001, the case has been remanded to the trial court for any future or remaining matters and therefore the trial court is the appropriate forum for consideration of any such issues.
Ho hecetu yelo.
IT IS SO ORDERED.